Appeal from an order of Supreme Court, Erie County (Marshall, J.), entered May 4, 2001, which, inter alia, determined that defendant is entitled to 50% of the marital share of plaintiffs pension, commencing on the earlier of the date on which plaintiff was entitled to receive benefits or the date on which plaintiff actually received benefits.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see CPLR 5501 [a] [1]). Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.